Only a question of fact is involved in this appeal. Appellee was a guest in appellant's car, *Page 663 
with others, when she was injured, as alleged by her, when "about four miles west of the town of Ozark, the defendant carelessly and negligently drove said automobile at a high, negligent, dangerous and unlawful rate of speed and in a careless and negligent manner and thus caused said automobile to skid and turn over several times." A trial resulted in a verdict and judgment against appellant in the sum of $3,000.
Appellee testified that she did not know what caused the accident; that the car skidded and went in the ditch and turned over a time or two; that she did not know how fast appellant was driving. Appellant testified that he was not a fast driver, was driving at the time about 20 miles per hour, around a curve on a wet road about 40 feet wide, and that the car skidded about 75 to 100 feet before going into the ditch.  He was an experienced driver. The mechanic who went to get the car after the wreck testified there were no skid marks; that it seemed to him, from an examination of the situation shortly afterwards, that appellant simply failed to take the curve and drove off the highway and into the ditch. We think this evidence was sufficient to take the case to the jury as to whether appellant was driving in a careless and negligent manner, whether he was giving to the driving of the car the attention necessary at the time. The court instructed the jury that, if the accident was caused solely by the skidding of the automobile and appellant was not at fault in that respect, the verdict should be for appellant.
Since the evidence was sufficient to take the case to the jury, and no other error being assigned or relied upon, the judgment must be affirmed.